                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

LUIS A. PAGAN,                            :
      Plaintiff,                          :
                                          :
      v.                                  :    No. 3:18-CV-1668 (VLB)
                                          :
CAPTAIN DOUGHERTY, et al.                 :
    Defendants.                           :    January 16, 2020


               RULING ON MOTION TO COMPEL [ECF No. 45]

      On October 9, 2018, Luis A. Pagan (“Plaintiff”), an inmate currently

confined at the Northen Correctional Institution in Somers, Connecticut, filed

a complaint pro se pursuant to 42 U.S.C. § 1983, against six Department of

Correction officials in their individual and official capacities for violating his

constitutional rights. Compl. [ECF No. 1]. After initial review, the Court

permitted Plaintiff’s Fourteenth Amendment Procedural Due Process claims

to proceed against four of those Defendants: Captain Dougherty, Lieutenant

Tamarro, Lieutenant King, and District Administrator Maldonado.             Initial

Review Order [ECF No. 10]. The Defendants answered the complaint on

August 30, 2019. Answer [ECF No. 21].

      Pending before the Court is Plaintiff’s motion to compel the

Defendants to respond to Plaintiff’s discovery requests consisting of

requests for admissions and interrogatories. Mot. to Compel [ECF No 45].

Plaintiff contends that he sent written correspondence to defense counsel

on October 29, 2019 (containing the interrogatories) and November 4, 2019

(containing the requests for admissions), as well as a reminder on November
17, 2019 about the 30-day discovery response deadline. Id. Plaintiff implies,

but does not state explicitly, that he never received a response to his

discovery requests.

       “[A] party may move for an order compelling disclosure or discovery.

The motion must include a certification that the movant has in good faith

conferred or attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court action.” Fed.

R. Civ. P. 37(a). Pursuant to District of Connecticut Local Rule of Civil

Procedure 37(a), the movant must first confer with opposing counsel in

person or via telephone and discuss the discovery issues between them in

order to arrive at a “mutually satisfactory resolution.”      In the event a

resolution is not reached, the movant must attach an affidavit certifying that,

despite a good faith effort, he was unable to resolve the discovery issue with

opposing counsel. Id.

      Local Rule 37(b) also requires that memoranda be filed by both sides

before any discovery motion is heard by the Court. “Each memorandum

shall contain a concise statement of the nature of the case and a specific

verbatim listing of each of the items of discovery sought or opposed, and

immediately following each specification shall set forth the reason why the

item should be allowed or disallowed.” D. Conn. L. Civ. R. 37(b)(1). The

movant must attach to his memorandum, as exhibits, copies of the discovery

requests in dispute. Id.




                                      2
      Plaintiff has not satisfied Rule 37(a)’s requirement that his motion to

compel “include a certification that the movant has in good faith conferred

or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a).

And Plaintiff has satisfied none of the conditions of Local Rule 37. He has

not (a) attached to his motion a copy of the discovery request he sent to

defense counsel, (b) attached an affidavit certifying that, despite a good faith

effort, he was unable to resolve the discovery issue with defense counsel,

or (c) filed a memorandum providing “a concise statement of the nature of

the case and a specific verbatim listing of each of the items of discovery

sought or opposed, and immediately following each specification shall set

forth the reason why the item should be allowed or disallowed.” D. Conn. L.

Civ. R. 37(b)(1). This Court has no information regarding the relevancy of

the discovery Plaintiff seeks.

      If a moving party fails to adhere to the Local Rules, the Court should

deny the motion to compel. See Hunnicutt v. Kitt, No. 3:10-cv-857 (CSH),

2011 WL 3047648, at *1 (D. Conn. July 25, 2011) (denying the plaintiff’s

motion to compel because his memorandum failed to adhere to Local Rule

37(b)(1)); Brown v. Univ. of Conn. Med. Grp., No. 3:12-cv-1305 (JBA), 2014

WL 2804345, at *2 (D. Conn. June 20, 2014) (denying the plaintiff’s motion to

compel because the plaintiff failed to “attach the discovery requests, and he

fail[ed] to file affidavits or memoranda or document efforts to resolve these

disputes.”).



                                       3
      Thus, the motion to compel discovery is DENIED.

      Moreover, Defense Counsel provides proof that he received Plaintiff’s

discovery requests on November 12, 2019 and states that in response he

timely provided certified responses on December 11, 2019. [ECF No. 50].

Thus, Plaintiff’s motion to compel is moot as he has been provided the

information he seeks. The motion to compel discovery is DENIED on this

ground as well.

      SO ORDERED this 16th day of January, 2020 at Hartford,

Connecticut.



                                    ________/s/_______________________
                                     VANESSA L. BRYANT
                                     UNITED STATES DISTRICT JUDGE




                                    4
